Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-7, 9-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bone (US 20140286515) in view of Atamaniuk et al. (US20100027824). 

As to Claim 1, Bone teaches an auricular structure (200, Figures 2A-2B), comprising a skirt (main body of the ear mold 200 including ear mold cavity 210 with thinned region 212 and  having posterior region 230, [0020]) comprising an outer surface further comprising an outer surface contact area for engaging at least a part of an inner part of an outer boundary of a concha of a pinna, said concha having a concha floor ( earmold including an earmold cavity 210, having exterior ridge 214, [0023] and [0018], and at the bottom of the cavity 210 is a thinned region 212. The thinned region depicted in FIG. 2A is circular in shape, although in some embodiments it may have other shapes, such as ovoid or polygonal (e.g. triangular, rectangular, pentagonal, hexagonal, etc.). The thickness of the thinned region 212 is sufficiently small to allow the earmold to be deformed slightly in one or more directions when inserted into a concha cavum. For example, the earmold may be deformed by force exerted by one or more of the ear structures including at least the anterior concha cavum, posterior concha cavum, superior concha cavum, and the inferior concha cavum. [0019]), and [0017] teaches the concha cavum 1, or concha bowl, is framed by the tragus 2, antitragus 3, and crus of helix 4. In the context of this application, the concha bowl has four subregions, the anterior concha cavum 1a, the posterior concha cavum 1b, the superior concha cavum 1c, and the inferior concha cavum 1d. As described in the applicant’s specification [0138] “The antihelix, tragus, antitragus and crus of helix represent an outer boundary of the concha surrounding the concha, rising above the concha floor.” Bone therefore teaches the concha bowl framed by tragus, antitragus, crux of helix includes concha floor beneath the frame formed by tragus, antitragus and crux of helix as shown on [0017] and Figure 1. 

 an inner surface opposite of the outer surface, and an outer skirt edge for pressing against a wall of the concha, (the posterior region 230 that may include holes 232a and 232b and a rib or strut 234 that lies underneath a posterior arch 235 and fin or flange 236 may facilitate securing the earmold in the concha cavum. When the earmold is inserted in the concha cavum, the fin or flange 236 reaches partially into the concha cymba and presses against the crus of helix (see FIG. 1 for ear anatomy, [0021]). Bone does not explicitly teach “…..wherein the skirt does not contact the concha floor when the auricular structure is inserted into an ear. However, Atamaniuk in related filed (Ear module) teaches [0028], [0029] and Figures 1 and 2 the interior lobe 200 of an ear module, fits within the ear from a section view between the tragus 104 and the antihelix 101. [0029] However, the shape of the surface of the concha in this region is somewhat irregular compared to the surface of the interior lobe of the ear module, leaving air gaps. Therefore, the extension 201 and interior lobe 200 fit within the concha and beneath the tragus, without filling the concha, and leaving a region within the concha that is in air flow communication with the open air passage in the ear canal. This provision of air gaps is facilitated by ear loops 202 biasing extension 201 against forward wall 108 as illustrated in FIG. 2. Thus, since the lobe 200 is inserted into the ear such it contacts the forward wall 108, thus leaving parts of concha floor unfilled or not contacted. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the auricular structure such the skirt does not contact the concha floor when the auricular structure is inserted into the ear to target a range of ear sizes in which width of the concha 103 can vary from about 10 to 20 mm. See at least Atamaniuk on [0027].

 As to Claim 2, Bone in view of Atamaniuk teaches the limitations of Claim 1, and wherein the outer boundary is at least one from the group comprising antihelix, tragus, antitragus, and crus of helix, (When the earmold is inserted in the concha cavum, the fin or flange 236 reaches partially into the concha cymba and presses against the crus of helix (see FIG. 1 for ear anatomy). See at least [0021]. 

As to Claim 3, Bone in view of Atamaniuk teaches the limitations of Claim 1, and wherein the skirt is pleated, cavity 210 is a thinned region 212. The thinned region depicted in FIG. 2A is circular in shape, although in some embodiments it may have other shapes, such as ovoid or polygonal (e.g. triangular, rectangular, pentagonal, hexagonal, etc.). The thickness of the thinned region 212 is sufficiently small to allow the earmold to be deformed slightly in one or more directions when inserted into a concha cavum. For example, the earmold may be deformed by force exerted by one or more of the ear structures including at least the anterior concha cavum, posterior concha cavum, superior concha cavum, and the inferior concha cavum. See at least [0019].
As to Claim 4, Bone in view of Atamaniuk teaches the limitations of Claim 1, and further comprising a frame for attaching a housing to an auricular interface, Burgett teaches earbud adapter 70 is constructed to receive an earbud (not illustrated) into an earbud receiver chamber 107. The first portion has a major surface (see FIG. 7a) that, 
As to Claim 5, Bone in view of Atamaniuk teaches the limitations of Claim 4, and wherein the auricular structure comprises a counter pressure member (compression foam 90, Figure 9) for contacting parts of the pinna to counter a force caused by the skirt (The area of earbud adapter 70 corresponding to Crus Relief 72 is, in illustration, covered with compression foam material 90. Thus, the earbud adapter 70 of FIG. 9 or a similarly constructed in-ear monitor (not illustrated), gains stability from the area of the Crus with minimum pressure and therefore, without causing discomfort. See at least col. 6 lines 35-41, the counter pressure member being at least one counter pressure member from the group comprising a counter pressure member for (compression foam 90) engaging a concha wall contact area, a counter pressure member for engaging a crus of helix contact area, a counter pressure member for engaging a cymba concha contact area, and a counter pressure member for engaging a cavum concha contact area of the pinna ( Crux of ear canal) Burgett teaches on col. 5 lines 63-67 and col. 6 lines 1-10,  the Crus is also known to be sensitive to pressure, and devices that press on this portion of the ear anatomy are prone to causing user discomfort. Refer now to FIGS. 7a, 7b, and 8 which are three views of an embodiment of an earbud adapter 70 of this disclosure. Earbud adapter 70 has traction features 71 and Crus Relief 72. Crus Relief 72 is a concave feature in a major surface on some embodiments of the earpieces (earbud adapters and/or in-ear monitors) of this disclosure that prevents or reduces pressure exerted on the Crus, in turn minimizing user discomfort. Portion 72 
As to Claim 6, Bone in view of Atamaniuk teaches the limitations of Claim 5 and wherein the counter pressure member extends from the frame, the earbud adapter 70 is constructed to receive an earbud (not illustrated) into an earbud receiver chamber 107. The first portion has a major surface (see FIG. 7a) that, in some embodiments, defines the Crus Relief 72, which is generally a concave depression in the first surface shaped to accommodate the Crus of the ear. A second portion extends from the first portion and defines a sound tunnel 102 with an opening at the end thereof. See at least col. 6 lines 55-63 and Earbud adapter 70 has traction features 71 and Crus Relief 72. Crus Relief 72 is a concave feature in a major surface on some embodiments of the earpieces (earbud adapters and/or in-ear monitors) of this disclosure that prevents or reduces pressure exerted on the Crus, in turn minimizing user discomfort. Portion 72 has walls that are thin enough to permit portion 72 to flex easily. Thus, the pressure exerted by portion 72 on the Crus of the ear canal is minimized, in turn minimizing user discomfort. The Crus Relief 72 extends down the major surface illustrated in FIG. 7a and is generally shaped to accommodate the Crus of the ear canal. See at least Burgett on coo. 5 line 67-col. 6 lines 1-10.
As to Claim 7, Bone in view of Atamaniuk teaches the limitations of Claim 4 and, wherein the frame comprises a frame body surrounding a central frame body opening, earbud receiver chamber 107. See at least Figure 10, Col. 6 line57-59. 

As to Claim 9, Bone in view of Atamaniuk teaches the limitations of Claim 1, and wherein the outer surface of the skirt has a concave form, Burgett teaches a crus relief 72 is a concave feature. See at least col. 6 lines 1-2. 
As to Claim 10, Bone in view of Atamaniuk teaches the limitations of Claim 1, and wherein [[the]] an outer surface of the skirt has a convex form, Bone teaches The earmold cavity 210 has an exterior ridge 214 [0023], Figure 2c.As can be seen the exterior ridge 214 is bulging outward. Further, [0019] Bone teaches the thinned region depicted in FIG. 2A is circular in shape, although in some embodiments it may have other shapes, such as ovoid or polygonal (e.g. triangular, rectangular, pentagonal, hexagonal, etc.) thus showing that the shape of the skirt can be selected from various shapes. 
As to Claim 11, Bone in view of Atamaniuk teaches the limitations of claim 5, and wherein the counter pressure member engages part of the pinna outside the concha.
Refer now to FIG. 13, where an earbud adapter 70 is operative to allow a user to comfortably wear an earbud (not illustrated), where the earbud's diameter is greater than the diameter of the user's Concha. See at least Burgett on 8 lines 34-36.
As to Claim 15, Bone in view of Atamaniuk teaches the limitations of Claim 4, and wherein the skirt and frame have a unitary structure, , Bone on [0024] teaches the posterior region 330 includes holes 332a-b separated by a rib 334 and having a posterior arch that frames the holes 332a-b and rib 334 and since Bone teaches main body of the ear mold 200 including ear mold cavity 210 with thinned region 212 and  having posterior region 230, [0020]), Bone shows the skirt and frame is a unitary structure. 
As to Claim 16, Bone in view of Atamaniuk teaches the limitations of Claim 1, and further comprising a housing, wherein the housing is provided with a counter pressure member for engaging at least parts of the concha, Burgett teaches. Earbud adapter 70 has traction features 71 and Crus Relief 72. Crus Relief 72 is a concave feature in a major surface on some embodiments of the earpieces (earbud adapters and/or in-ear monitors) of this disclosure that prevents or reduces pressure exerted on the Crus, in turn minimizing user discomfort. Portion 72 has walls that are thin enough to permit portion 72 to flex easily. Thus, the pressure exerted by portion 72 on the Crus of the ear canal is minimized, in turn minimizing user discomfort. The Crus Relief 72 extends down the major surface illustrated in FIG. 7a and is generally shaped to accommodate the Crus of the ear canal. See at least on col. 5 lines 63-67 and col. 6 lines 1-10, Figure 7a, 7b, 10 

As to Claim 17, Bone in view of Atamaniuk teaches the limitations of Claim 2, and wherein the skirt is pleated, cavity 210 is a thinned region 212. The thinned region 
As to Claim 18, Bone in view of Atamaniuk teaches the limitations of Claim 2, and further comprising a frame for attaching a housing to an auricular interface (Earmold cavity 210 configured to hold an earpiece, [0018] and further teaches the earmold may include an indentation or hole (e.g., shown as 422 in FIG. 4) that is contiguous with the cavity of the earmold, and is configured to mate with a tab on the earpiece.) 
As to Claim 19, Bone in view of Atamaniuk teaches the limitations of Claim 3, and further comprising a frame for attaching a housing to an auricular interface, Earmold cavity 210 configured to hold an earpiece, [0018] and further teaches the earmold may include an indentation or hole (e.g., shown as 422 in FIG. 4) that is contiguous with the cavity of the earmold, and is configured to mate with a tab on the earpiece.) 
As to Claim 20, Bone in view of Atamaniuk teaches the limitations of Claim 17, and further comprising a frame for attaching a housing to an auricular interface Earmold cavity 210 configured to hold an earpiece, [0018] and further teaches the earmold may  
Allowable Subject Matter
Claims 8, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
1.	 The Double Patenting Rejection has been withdrawn based on the amendment filed on 02/10/21. 
2. The rejection under 35 U.S.C 112 of Claim 6 has been withdrawn based on the amendment filed on 02/10/21.
3. Applicant's arguments filed 02/10/21 have been fully considered but they are not persuasive. Regarding amended Claim 1, Bone (US20140286515) teaches concha having a concha floor where [0017] teaches the concha cavum 1, or concha bowl, is framed by the tragus 2, antitragus 3, and crus of helix 4. In the context of this application, the concha bowl has four subregions, the anterior concha cavum 1a, the posterior concha cavum 1b, the superior concha cavum 1c, and the inferior concha cavum 1d. As described in the applicant’s specification [0138] “The antihelix, tragus, antitragus and crus of helix represent an outer boundary of the concha surrounding the concha, rising above the concha floor.” Bone therefore teaches the concha bowl framed by tragus, antitragus, and crux of helix includes concha floor beneath the frame formed by tragus, antitragus and crux of helix as shown on [0017] and Figure 1. Bone does not explicitly teach “…..wherein the skirt does not contact the concha floor when the auricular structure is inserted into an ear. However, Atamaniuk et al. (US20100027824) without filling the concha, and leaving a region within the concha that is in air flow communication with the open air passage in the ear canal. This provision of air gaps is facilitated by ear loops 202 biasing extension 201 against forward wall 108 as illustrated in FIG. 2. Thus, since the lobe 200 is inserted into the ear such it contacts the forward wall 108, thus leaving parts of concha floor unfilled or not contacted. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the auricular structure such the skirt does not contact the concha floor when the auricular structure is inserted into the ear to target a range of ear sizes in which width of the concha 103 can vary from about 10 to 20 mm. See at least Atamaniuk on [0027].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNITA JOSHI/Primary Examiner, Art Unit 2651